Appeal from a judgment of the Supreme Court at Special Term (Yesawich, Jr., J.), entered January 20, 1981 in Broome County, which granted petitioners’ application, in a proceeding pursuant to CPLR article 78, and directed that petitioners be paid holiday pay pursuant to a collective bargaining agreement. The provisions of the collective bargaining agreement at issue herein are not substantially different from those at issue in the recent case of Matter of Chalachan v City of Binghamton (81 AD2d 973), which was decided by this court subsequent to Special Term’s decision. The public policy considerations referred to in the Chalachan case apply equally here where the issue concerned holiday pay. Accordingly, under the familiar provisions of stare decisis, the judgment must be reversed and the petition dismissed. Judgment reversed, on the law, without costs, and petition dismissed. Sweeney, J. P., Main, Casey, Mikoll and Herlihy, JJ., concur.